Detailed Action.  

Applicant’s election with traverse of species I in response/amendment submitted on 8/12/22 is acknowledged.  The traversal is on the ground(s) that fig. 2 and fig. 4 both support TM mode. This is not found persuasive as just because they support TM mode, the physical and technical attributes can not be ignored and indeed, as shown in figures, each species invention has technical feature that are not in that of the other figure and each have a different technical characteristics as specifies in the specification. The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claims 4-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4-6 and 8 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.  

 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claims 1-3, 7, and 9-12 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Shi, US 20190025508 A1, and further in view of JP 5413865 B1.
Regarding claims 1, shi teaches an optical modulator (see Figs. 1-17, and pa. 0082) comprising: 
a rib (clearly shown in at least figs. 1-10 and pa. 0060); and a slab interconnected to both sides of the rib (clearly shown in at least fig. 1-10, pa. 0060) 
wherein the rib is dimensioned relative to the slab to support guiding of a Transverse Magnetic (TM) mode (see at least figs. 1-11 and pa. 0053, 0060, 0065). 
	However, Shi’ does not explicitly teach regarding the above TM mode, 'TM mode with a main lobe that propagates orthogonal to the slab and with the main lobe substantially excluded from the slab’.  Nonetheless, as shown in figs. 10-11 Shi states that the best way the TM mode(s) to be confined in the waveguide core—where the main lobe/mode of the TM light wave—depends on the geometry of the waveguide (see parag. 0056) and such geometry is through varying the width and the height of the ridge/rib where the waveguide is (see figs. 2-3 and parag. 0060 and 0064-0065) so as to suppress unwanted TM modes propagating through the rib waveguide (see pa. 0065) and thus the main lube would exists substantially in the rib of the modulator.  
The reference 865’ in the same filed of invention (see figs. 1, 6-6 and disclosure), explicitly teaches that the rib/ridge can be dimensioned so as the TM mode with a main lobe that propagates orthogonal to the slab/substrate    
 However, when the rib width w .sub.rib is increased, higher-order modes are localized more strongly in the rib portion 22 of the waveguide core. That is, the rib portion 22 has a cross-sectional dimension capable of propagating a fundamental mode and a higher-order mode in a specific polarization state. The substrate-type optical waveguide has a TE component that is horizontal with respect to the substrate 1 and the slab parts 23 and 24, and a TM component that is perpendicular to the substrate 1, but generally the TE component contributes to the waveguide, and the TM component. The guided mode does not contribute. This is because the effective refractive index of the fundamental mode of the TM component is lower than the effective refractive index of the higher-order mode (for example, N = 2 mode) of the TE component.
 Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made  from the combined teachings of Shi and 856’ to modify the height and/or width of Shi’s rib so as to produce a rib to meet the above limitation so as to limit the desire mode/lobe in the rib while suppressing unwanted modes and producing predictable output results. 

The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of  the combined references and the motivation are incorporated herein in rejection of the following claims as follows:
2. (Original) The optical modulator of claim 1, wherein the rib guides wavelengths in an infrared range in the TM mode (see at least oa. 0006, 0081, wherein the C band includes infrared range).  
3. (Original) The optical modulator of claim 1, wherein a height of the rib, relative to the slab, is about half of a width of the rib, between the slab (see the relevant above discussion on varying the width and the height of the rib would be easily achieved and in a level    ordinary skilled in the art).  
 
7. (Original) The optical modulator of claim 1, wherein the rib includes two regions, Region I and Region II, with the TM mode confined in the Region I (see fig. 16, with TM mode in one of the two regions of the rib).  
 	9. (Original) The optical modulator of claim 7, wherein the slab includes a Region III where, because of the boundary conditions of the electromagnetic fields, the main lobe is substantially excluded from the slab (see at least figs. 1-7 with third region and see the arguments in above claim 1).  
10. (Original) The optical modulator of claim 1, wherein the optical modulator is a silicon photonics device (see at least pa. 0062).  
11. (Original) The optical modulator of claim 1, wherein the rib a PN junction(see at least figs. 1-4 , and the slab includes a P doped region adjacent to the rib on a first side and an N doped region adjacent to the rib on a second side, opposite the first side (see at least pa. 0069).  
With regard to claim 12, 865’ further teaches a first electrode connected to the P-doped region and a second electrode connected to the N-doped region (see at least fig. ` and see the disclosure with n and p doped regions where the electrodes are positioned).
 
 Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20200012043 A1
US 20190331855 A1
US 20190331852 A1
US 20190330482 A1
US 20190271897 A1
US 20190179177 A1
US 20190025508 A1
US 20180217469 A1
US 9927637 B2
US 20180059504 A1
US 20180045887 A1
US 20170299902 A1
US 20170276872 A1
US 20170212304 A1
US 20170123239 A1
US 9541775 B2
US 20160266337 A1
US 20150381283 A1
WO 2015155900 A1
US 20150212268 A1
US 20150123177 A1
US 20140332918 A1
US 8842946 B1
US 20140113397 A1
JP 5413865 B1
US 20130316484 A1
US 20130301979 A1
US 20130243374 A1
US 20130229701 A1


US 20130195398 A1
US 8411260 B1
US 20120243826 A1
US 20120087613 A1
US 20100166363 A1
US 7603016 B1
US 20090142019 A1
US 7263247 B1
US 20070104422 A1
US 20070092193 A1
US 20060251371 A1
US 20060133716 A1
US 20060023989 A1
US 6915047 B1
US 20040190830 A1
US 20040151423 A1
US 20040126052 A1
US 6061487 A
US 5911018 A
US 5894535 A
US 5297233 A
US 5157756 A
US 4961619 A
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883